DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05 October 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Christopher Knors on 16 August 2022.

	The application has been amended as follows: 
	Please amend claims 7 and 21.
	7. (Currently Amended) An article of fabric comprising a tubular shaped 
	wherein the article of fabric includes an indicia on the outer-facing surface, wherein the indicia is a dropped in knitted shape of one or two adjacent and physically separated structures forming a universal number template, each of the one or two adjacent and physically separated structures comprising vertical and horizontal segments arranged as an Arabic number 8;
	wherein each of the physically separated vertical and horizontal segments are configured to be individually color blended or color contrasted with the article of fabric using a washable marker, indelible marker, or a dye by a user such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers selected from 0 through 9 when one structure is present and from 00 to 99 when two adjacent structures are present.

	21. (Currently Amended): A method of making the article of fabric of claim 1 
	knitting a tubular shaped body having a first section of a first thickness;
	transitioning to a second section having a second thickness less than the first thickness;
	joining opposing ends of the tubular shaped body and
	knitting at least one adjacent structures, each of the at least one adjacent structures comprising physically separated vertical and horizontal segments forming a universal number template configured to be color blended or color-contrasted by a user such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers from 0 to 9 when one structure is present and from 00 to 99 when two adjacent structures are present.

Claim Interpretation
Claims 1 and 3 recite the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b) III D. The specification as originally filed remains silent regarding a definition for the term “substantially.” For the purpose of examination terms preceded by the term “substantially” are interpreted as including reasonable deviation as would be determined by one of ordinary skill in the art.
Claims 9-10 recite the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about.” For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claim 7 recites the terms/phrases “generally symmetric” and “generally non-symmetric” and are interpreted in light of paragraph [0046] of Applicant’s specification as filed. “Generally symmetric” is considered to be a difference in thickness is less than 10%, while “generally non-symmetric” is considered to be a difference in thickness is about 1.5 or more height that excludes the upper end of the mouth and the bottom wall.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All rejections previously set forth are withdrawn.
The distinctions between instant independent claim 1 and the closest prior art of record are explained below:
Hacskaylo does not teach that a first thickness of a first portion is different from that of a second thickness of a second portion along a substantially continuous length of the tubular shaped body. Hacskaylo does not teach a dropped in knitted indicia of one or two adjacent structures forming a universal number template, each of the one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, wherein each of the vertical and horizontal segments are physically separated from each other and are configured to be individually color blended or color contrasted with the articles of fabric such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers selected from 0 through 9 when one structure is present and from 00 to 99 when two adjacent structures are present.
DeMott, Lombardi, Canale, Coble, Linford, Moretz, and Mann each taken individually or in combination do not teach a dropped in knitted indicia of one or two adjacent structures forming a universal number template, each of the one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, wherein each of the vertical and horizontal segments are physically separated from each other and are configured to be individually color blended or color contrasted with the articles of fabric such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers selected from 0 through 9 when one structure is present and from 00 to 99 when two adjacent structures are present.
The distinctions between instant independent claim 7 and the closest prior art of record are explained below:
Hacskaylo does not teach that the outer facing surface has a generally non-symmetric outer circumference. Hacskaylo does not teach a dropped in knitted indicia of one or two adjacent structures forming a universal number template, each of the one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, wherein each of the vertical and horizontal segments are physically separated from each other and are configured to be individually color blended or color contrasted with the articles of fabric such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers selected from 0 through 9 when one structure is present and from 00 to 99 when two adjacent structures are present.
DeMott, Lombardi, Canale, Coble, Linford, Moretz, and Mann each taken individually or in combination do not teach a dropped in knitted indicia of one or two adjacent structures forming a universal number template, each of the one or two adjacent structures comprising vertical and horizontal segments arranged as an Arabic number 8, wherein each of the vertical and horizontal segments are physically separated from each other and are configured to be individually color blended or color contrasted with the articles of fabric such that the individually colored segments together provide altered segments in the universal number template in the form of user-desired Arabic numbers selected from 0 through 9 when one structure is present and from 00 to 99 when two adjacent structures are present.
The prior art of record does not disclose or render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782